Case 2:15-cv-06633-CAS-SS Document 409-17 Filed 04/10/19 Page 1 of 5 Page ID
                                 #:10816




                  EXHIBIT K
Case 2:15-cv-06633-CAS-SS Document 409-17 Filed 04/10/19 Page 2 of 5 Page ID
                                 #:10817
                               Kiarash Jam



                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



            THE WIMBLEDON FUND, SPC (CLASS     )
            TT),                               )
                                               )
                               PLAINTIFFS,     )
                                               )
                  VS.                          ) CASE NO.
                                               ) 2:15-CV-6633-CAS-ASJWx
                                               )
            GRAYBOX LLC; INTEGRATED            )
            ADMINISTRATION; EUGENE SCHER, AS   )
            TRUSTEE OF BERGSTEIN TRUST; AND    )
            CASCADE TECHNOLOGIES CORP.,        )
                                               )
                               DEFENDANTS.     )
            ___________________________________)




                       VIDEOTAPED DEPOSITION OF KIARASH JAM

                                       TAKEN ON

                             WEDNESDAY, MARCH 27, 2019




            Sandra Mitchell
            C.S.R. 12553




         eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-17 Filed 04/10/19 Page 3 of 5 Page ID
                                    #:10818
                                  Kiarash Jam

                                                                        Page 147
13:23:02    1     filing we completed in the U.K. was to allocate

            2     additional shares to Swartz IP Services, Inc., for which

            3     I understand you are an officer."

            4              Did I read that correctly?

13:23:12    5         A   Yes.

            6         Q    She goes on to state, "The English company for

            7     which we were filing is Pagoda 2 Limited.       Effectively,

            8     there are two layers of companies:      Pagoda 2 Limited and

            9     Swartz IP Services, Inc."

13:23:26 10               Did I read that correctly?

           11         A    You did.

           12         Q    She goes on to say, "Since we have a U.K.

           13     limited company that is limited by shares, any potential

           14     liability you as a shareholder may have is in any way of

13:23:37 15       the capital you may have invested in Swartz IP Services

           16     Inc."

           17              Did I read that correctly?

           18         A    Yes, you did.

           19         Q    What did you understand that to be indicating

13:23:46 20       with respect to your personal potential liability?

           21         A    I don't remember what I thought at the time.

           22         Q    She goes on, "As far as personal liability, it

           23     should not be an issue because your personal assets are

           24     not involved, only what you have invested in Swartz IP

13:24:03 25       Services, which could be at risk."


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-17 Filed 04/10/19 Page 4 of 5 Page ID
                                    #:10819
                                    Kiarash Jam

                                                                        Page 148
13:24:04    1                Did I read that correctly?

            2         A      Yes, you did.

            3         Q      And what did you understand her to mean when

            4     she wrote that to you?

13:24:11    5         A      I don't remember if at the time.     It just -- I

            6     probably read it and said, okay, I don't have any

            7     personal liability in the U.K. entity that she was

            8     forming.

            9         Q      Now, when she says, as far as personal

13:24:19 10       liability, it should not be an issue because your

           11     personal assets are not involved, only what you may have

           12     invested in Swartz IP Services, which could be at risk,

           13     what had you invested in Swartz IP Services prior to

           14     April 10, 2012?

13:24:34 15           A      Nothing.

           16         Q      So you understood when you read that that you,

           17     therefore, had nothing at risk, according to

           18     Ms. Stagner?

           19                MR. WIECHERT:   Assumes facts not in evidence.

13:24:43 20       No foundation.

           21                THE WITNESS:    According to what she says in the

           22     U.K. company, yes, I would have no risk.

           23     BY MR. WALKER:

           24         Q      Because you knew that you had never invested a

13:24:50 25       dime in Swartz IP; correct?


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-17 Filed 04/10/19 Page 5 of 5 Page ID
                                    #:10820
                                   Kiarash Jam

                                                                        Page 149
13:24:50    1         A   I had not invested money in Swartz IP.

            2         Q    And you thank her for her response to your

            3     questions; correct?

            4         A    Yes, sir.

13:25:03    5         Q   Let me hand you what's been marked as

            6     Exhibit 21.

            7                   (Exhibit 21 was marked for

            8                   identification by the Court Reporter

            9                   and is attached hereto.)

13:25:13 10               THE WITNESS:    Okay.

           11     BY MR. WALKER:

           12         Q    This is an e-mail from David Bergstein to you

           13     and Frymi Biedak; correct?

           14         A    Yes, sir.

13:25:23 15           Q   Dated April 16, 2012?

           16         A    Yes, sir.

           17         Q    And he says, "Please wire $20,000 from IA to

           18     Jerry Swartz."

           19              Did I read that correctly?

13:25:31 20           A   Yes, sir.

           21         Q    And so you understood IA to be referencing your

           22     company, Integrated Administration?

           23         A    That is correct.

           24         Q    Why was $20,000 going from your company,

13:25:40 25       Integrated Administration, to Jerry Swartz?


                eLitigation Services, Inc. - els@els-team.com
